                 Case 19-11299-LSS            Doc 321        Filed 08/26/19        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                    )
In re:                                              )          Chapter 11
                                                    )
SPORTCO HOLDINGS, INC., et al.,1                    )          Case No. 19-11299 (LSS)
                                                    )
                          Debtors.                  )          (Jointly Administered)
                                                    )

               AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON AUGUST 27, 2019 AT 2:00 P.M. (ET)3

MATTER GOING FORWARD

1.        Motion of Wellspring for Entry of an Order Extending the Challenge Deadline for the
          Prepetition Term Lien and Claim Matters and Granting Related Relief [Docket No. 296;
          Filed: 7/25/2019]

          Objection Deadline:               August 26, 2019 at 12:00 p.m.

          Related Document(s):

                 a)       Order Shortening Time for Notice of Motion of Wellspring for Entry of an
                          Order Extending the Challenge Deadline for the Prepetition Term Lien
                          and Claim Matters and Granting Related Relief [Docket No. 305; Entered:
                          8/22/2019]

                 b)       Notice of Hearing [Docket No. 306; Filed: 8/22/2019]




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Bonitz
Brothers, Inc. (4441); Ellett Brothers, LLC (7069); Evans Sports, Inc. (2654); Jerry’s Sports, Inc. (4289); Outdoor
Sports Headquarters, Inc. (4548); Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364); SportCo
Holdings, Inc. (0355); and United Sporting Companies, Inc. (5758). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 267 Columbia Ave., Chapin, SC, 29036.
2
    Amended items appear bold.
3
  This hearing will take place before the Honorable Laurie Selber Silverstein at the United States Bankruptcy Court
for the District of Delaware, 824 N. Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.
Parties wishing to participate telephonically must make arrangements through CourtCall at 1-866-582-6878 in
advance of the hearing.



70208203.1
               Case 19-11299-LSS         Doc 321       Filed 08/26/19   Page 2 of 2



         Response(s) Received:

                   a)   The Official Committee of Unsecured Creditors’ Objection to the
                        Motion of Wellspring for Entry of an Order Extending the Challenge
                        Deadline for the Prepetition Term Lien and Claim Matters and
                        Granting Related Relief [Docket No. 315; Filed: 8/26/2019]

                   b)   Debtors’ Response to the Motion of Wellspring for Entry of an Order
                        Extending the Challenge Deadline for the Prepetition Term Lien and
                        Claim Matters and Granting Related Relief [Docket No. 318; Filed:
                        8/26/2019]

                   c)   Prospect Capital Corporation’s Objection to the Motion of Wellspring
                        for Entry of an Order Extending the Challenge Deadline for the
                        Prepetition Term Lien and Claim Matters and Granting Related
                        Relief [Docket No. 319; Filed: 8/26/2019]

         Status:        This matter will go forward.

Dated: August 26, 2019                    POLSINELLI PC
       Wilmington, Delaware
                                          /s/ Christopher A. Ward
                                          Christopher A. Ward (Del. Bar No. 3877)
                                          Brenna A. Dolphin (Del. Bar No. 5604)
                                          222 Delaware Avenue, Suite 1101
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 252-0920
                                          Facsimile: (302) 252-0921
                                          Email:      cward@polsinelli.com
                                                      bdolphin@polsinelli.com

                                          -and-

                                          MCDERMOTT WILL & EMERY LLP
                                          Timothy W. Walsh (admitted pro hac vice)
                                          Darren Azman (admitted pro hac vice)
                                          Riley T. Orloff (admitted pro hac vice)
                                          340 Madison Avenue
                                          New York, New York 10173-1922
                                          Telephone: (212) 547-5400
                                          Facsimile: (212) 547-5444
                                          Email:     twwalsh@mwe.com
                                                     dazman@mwe.com
                                                     rorloff@mwe.com

                                          Counsel to the Debtors and
                                          Debtors in Possession

                                                  2
70208203.1
